UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3 ) ANADIGICS, Inc. (Name of Subject Company) ANADIGICS, Inc. (Name of Person Filing Statement) Common Stock, par value $0.01 per share (Titleof Class of Securities) 032515108 (CUSIP Number of Class of Securities) Ronald L. Michels Chairman and Chief Executive Officer ANADIGICS, Inc. 141 Mt. Bethel Road Warren, New Jersey 07059 (908) 668-5000 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) Copies to: W. Raymond Felton Greenbaum, Rowe, Smith & Davis LLP P.O. Box 5600 Woodbridge, New Jersey 07095 (908) 549-5600 ☐ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 3 ( “ Amendment No. 3 ”) amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9; Amendment No. 1 to the Solicitation/Recommendation Statement on Schedule 14D-9 filed by the Company with the SEC on February 3, 2016; and Amendment No. 2 to the Solicitation/Recommendation Statement on Schedule 14D-9 filed by the Company with the SEC on February 17, 2016 (as amended, the “ Schedule 14D-9 ”), relating to the tender offer by Regulus Acquisition Sub, Inc., a Delaware corporation (“ Acquisition Sub ”) and a wholly-owned subsidiary of II-VI Incorporated, a Delaware corporation (“ Parent ”), to purchase all of the outstanding shares of the Company’s common stock, par value $0.01 per share, at a purchase price of $0.66 per share, net to the seller in cash without any interest and subject to any applicable withholding tax, upon the terms and subject to the conditions set forth in the Offer to Purchase for Cash dated February 2, 2016, a copy of which is attached as Exhibit (a)(1)(A) to the Tender Offer Statement on Schedule TO filed by Parent and Acquisition Sub with the Securities and Exchange Commission on February 2, 2016 (as amended and supplemented from time to time, the “ Schedule TO ”), and in the related form of Letter of Transmittal, a copy of which is attached as Exhibit (a)(1)(B) to the Schedule TO. Except as set forth below, the information set forth in the Schedule 14D-9 remains unchanged and is incorporated herein by reference as relevant to the items in this Amendment No. 3. Capitalized terms used but not defined herein have the meanings ascribed to them in the Schedule 14D-9. Item 4. The Solicitation or Recommendation. Item 4 of the Schedule 14D-9 is hereby amended and supplemented as follows: The following paragraphs are hereby added immediately after the last paragraph under the heading “The Solicitation or Recommendation—Background of the Offer and the Merger” on page 29 of the Schedule 14D-9: “The Company announced on February 19, 2016 that, sometime after 11:00 p.m. on February 18, 2016, II-VI delivered to the Company for consideration by the Company's Board of Directors a set of proposed amendments and agreements (the “February 18, 2016 II-VI Proposed Amendment”) to the II-VI Merger Agreement pursuant to which an affiliate of II-VI has offered to acquire all of the outstanding shares of ANADIGICS common stock on a fully diluted basis for $0.66 per share net in cash, pursuant to the II-VI Merger Agreement. Among the proposed amended terms set forth in the February 18, 2016 II-VI Proposed Amendment is the increase from $0.66 to $0.73 of the per-share offer price set forth in the II-VI Merger Agreement and the extension of a loan to the Company, on the terms set forth in a proposed loan agreement submitted as part of the February 18, 2016 II-VI Proposed Amendment, in the event that the proposed merger transaction does not close in a timely manner. The Company's Board of Directors intends to consider carefully the February 18, 2016 II-VI Proposed Amendment.” Item 9. Exhibits. Item 9 of the Schedule 14D-9 is hereby amended and supplemented by inserting the following exhibit thereto: Exhibit No. Description (a)(5)(F) Press Release issued by the Company on February 19, 2016 (incorporated by reference to Exhibit 99.1 of the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on February 19, 2016). SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ANADIGICS, Inc. By: /s/ Ronald L. Michels Name: Ronald L. Michels Title: Chairman and Chief Executive Officer Dated: February 19, 2016
